Case 21-30721-sgj11 Doc 382-45 Filed 08/22/21                       Entered 08/22/21 13:32:47   Page 1 of 21


   From:            Jason R. Kemp
   To:              Martin Cortes; Adele Wang
   Subject:         FW: Completed: Action Required – PPP Loan Forgiveness Review by SBA
   Date:            Thursday, March 11, 2021 10:02:56 AM
   Attachments:     SBA+Form+3509+PPP+Loan+Necessity+Questionnaire+For-Profit.pdf
                    3508 (8).docx.pdf
                    Copy of Buffets P320 Balance Sheet.pdf
                    THJ P1120 Corp PL 23PS.pdf




   Jason Kemp
   Co-Founder, CEO & President
   VitaNova Brands
   210-268-2006

   From: DocuSign NA3 System <dse_NA3@docusign.net>
   Sent: Thursday, March 11, 2021 10:01 AM
   To: Jason R. Kemp <jrkemp@vitanb.com>
   Subject: Completed: Action Required – PPP Loan Forgiveness Review by SBA




                                  Your document has been completed



                                      VIEW COMPLETED DOCUMENTS




      James Popp
      jpopp@htlf.com


      All parties have completed Action Required – PPP Loan Forgiveness Review by
      SBA.

      Buffets LLC

      SBA PPP Loan Number: 4794777110
Case 21-30721-sgj11 Doc 382-45 Filed 08/22/21          Entered 08/22/21 13:32:47        Page 2 of 21


      Lender PPP Loan Number: 511443580
      PPP Loan Amount: $10,000,000



      The U.S. Small Business Administration (SBA) has notified Arizona Bank & Trust
      that it is performing a review of your Paycheck Protection Program (PPP) loan. You
      are receiving this secure DocuSign communication because you will need to
      compile and return the requested documentation by 10 business days of your
      receipt of this communication, in order to complete the forgiveness process.

      SBA Form 3508 Additional Information Request:

      Attached to this DocuSign email is a copy of your company’s PPP Loan Forgiveness
      Application including the PPP Schedule A Worksheet to support your completion of
      the SBA’s request for additional documentation.

      Also attached is the SBA Loan Necessity Questionnaire For Profit Businesses #
      3509. This is a fillable PDF questionnaire – you will need to save this file to your
      computer and attach it and return it with the following documents if not already
      provided:



      a. Documentation supporting the listing of each individual employee in PPP
      Schedule A Worksheet Table 1, including the “Salary/Hourly Wage Reduction”
      calculation, if necessary.

      b. Documentation supporting the listing of each individual employee in PPP
      Schedule A Worksheet Table 2; specifically, that each listed employee received
      during any single pay period in 2019 compensation at an annualized rate of more
      than $100,000.

      c. Documentation regarding any employee job offers and refusals, refusals to accept
      restoration of reductions in hours, firings for cause, voluntary resignations, written
      requests by any employee for reductions in work schedule, and any inability to hire
      similarly qualified employees for unfilled positions on or before December 31, 2020.

      d. Documentation supporting the certification, if applicable, that the Borrower was
      unable to operate between February 15, 2020, and the end of the Covered Period at
      the same level of business activity as before February 15, 2020 due to compliance
      with requirements established or guidance issued between March 1, 2020 and
      December 31, 2020 by the Secretary of Health and Human Services, the Director of
      the Centers for Disease Control and Prevention, or the Occupational Safety and
      Health Administration, related to the maintenance of standards of sanitation, social
      distancing, or any other work or customer safety requirement related to COVID-19.
      This documentation must include copies of the applicable requirements for each
Case 21-30721-sgj11 Doc 382-45 Filed 08/22/21                             Entered 08/22/21 13:32:47                    Page 3 of 21


      borrower location and relevant borrower financial records.

      e. Documentation supporting the PPP Schedule A Worksheet “FTE Reduction Safe
      Harbor 2.”

      f. [Any documentation missing from original loan file]

      Uploading documents in DocuSign

      Attach requested documentation in DocuSign using the attach document function.
      You will find open document placeholders at the bottom of the document where you
      sign. Please make sure your document file names indicate the type of document
      you have uploaded.



      Thank you for your attention to this important matter. If you have questions
      regarding this request, you may contact James Popp, at jpopp@htlf.com.




      Do Not Share This Email
      This email contains a secure link to DocuSign. Please do not share this email, link, or access
      code with others.

      Alternate Signing Method
      Visit DocuSign.com, click 'Access Documents', and enter the security code:
      88F7439F54B243CD9C7EEB61002F2A6E3

      About DocuSign
      Sign documents electronically in just minutes. It's safe, secure, and legally binding. Whether
      you're in an office, at home, on-the-go -- or even across the globe -- DocuSign provides a
      professional trusted solution for Digital Transaction Management™.

      Questions about the Document?
      If you need to modify the document or have questions about the details in the document, please
      reach out to the sender by emailing them directly.

      Stop receiving this email
      Report this email or read more about Declining to sign and Managing notifications.

      If you are having trouble signing the document, please visit the Help with Signing page on our
      Support Center.

         Download the DocuSign App

      This message was sent to you by James Popp who is using the DocuSign Electronic Signature Service. If you would rather not
      receive email from this sender you may contact the sender with your request.
Case 21-30721-sgj11 Doc 382-45 Filed 08/22/21   Entered 08/22/21 13:32:47   Page 4 of 21
+!0'%**1#(+,#
                             
          Case 21-30721-sgj11   Doc 382-45 Filed 08/22/21                                   Entered 08/22/21 13:32:47                      Page 5 of 21
                                                                                                          OMB Control Number:3245-0407
                                                                                                              Expiration Date: 1/3/2020



                                            PAYCHECK PROTECTION PROGRAM
                                  LOAN NECESSITY QUESTIONNAIRE (FOR-PROFIT BORROWERS)

              The purpose of this form is to facilitate the collection of supplemental information that will be used by
              SBA loan reviewers to evaluate the good-faith certification that you made on your PPP Borrower
              Application (SBA Form 2483 or Lender’s equivalent form) that economic uncertainty made the loan
              request necessary. Each for-profit Borrower that, together with its affiliates, 1 received PPP loans with an
              original principal amount of $2 million or greater is required to complete this form and submit it, along
              with the required supporting documents, to the Lender servicing Borrower’s PPP loan. The completed
              form is due to the Lender servicing your PPP loan within ten business days of receipt from your
              Lender.

              SBA is reviewing these loans to maximize program integrity and protect taxpayer resources. The
              information collected will be used to inform SBA’s review of your good-faith certification that economic
              uncertainty made your loan request necessary to support your ongoing operations. Receipt of this form
              does not mean that SBA is challenging that certification. After this form is submitted, SBA may request
              additional information, if necessary, to complete the review. SBA’s determination will be based on the
              totality of your circumstances.

              Failure to complete the form and provide the required supporting documents may result in SBA’s
              determination that you were ineligible for either the PPP loan, the PPP loan amount, or any forgiveness
              amount claimed, and SBA may seek repayment of the loan or pursue other available remedies.

              Within five business days after you provide a complete form with all required responses, supporting
              documents, and signatures and certifications, the Lender servicing your loan is required to upload the
              form and documents to the SBA PPP Forgiveness Platform (forgiveness.sba.gov) and separately input
              your responses to each question into the web form available in the platform.

              Additional instructions are set forth on the next page.




              Paperwork Reduction Act – You are not required to respond to this collection of information unless it displays a currently valid OMB Control
              Number. The estimated time for completing this questionnaire, including gathering data needed, is 90 minutes. Comments about this time or the
              information requested should be sent to Small Business Administration, Director, Records Management Division, 409 3rd St., SW, Washington
              DC 20416, and/or SBA Desk Officer, Office of Management and Budget, New Executive Office Building, Washington DC 20503. PLEASE DO
              NOT SEND FORMS TO THESE ADDRESSES.



              1
                  See 85 FR 20817 (April 15, 2020) regarding application of SBA’s affiliation rules.

              SBA Form 3509 (10/2020)
+!0'%**1#(+,#
                             
          Case 21-30721-sgj11   Doc 382-45 Filed 08/22/21                 Entered 08/22/21 13:32:47          Page 6 of 21



                                                  Part A – Borrower Information

                  Business Legal Name (“Borrower”)                       DBA or Tradename, if applicable
              Alamo buffets payroll, llc                     hometown bufet, ryans, old country, tahoe joes

                           Business Address                     Business TIN (EIN, SSN)            Business Phone
               2338 n loop 1604 #350                         XX-XXXXXXX                        2104033725
               san antonio, tx 78248
                                                                    Primary Contact                E-mail Address
                                                             jason kemp                        jrkemp@vitanb.com

                         SBA PPP Loan Number                       Original Principal Amount of PPP Loan ($)
              4794777110                                     10000000



                                           Part B – For-Profit Borrower Questionnaire

              Eligible types of for-profit borrowers include sole proprietors, partnerships, C-corporations, S-
              corporations, limited liability companies, independent contractors, eligible self-employed individuals,
              Tribal businesses (sec. 31(b)(2)(C) of Small Business Act), and electric and telephone cooperatives
              exempt from federal income taxation under section 501(c)(12) of the Internal Revenue Code.

              Instructions:
                  x For the Business Activity Assessment section below, you must include supporting documentation
                       for your answers to question #1 as part of your submission.
                  x For the Liquidity Assessment section below, you must include supporting documentation for your
                       answers to questions #1, 2.B, 3.B, 4.C, and 5.C as part of your submission.
                  x For each question, in the right-hand column (labeled “Confidential?”), VHOHFW “YES” or “NO” to
                       indicate whether your answers or information provided in response to the question arecustomarily
                       kept confidential.
                  x SBA may request additional supporting documentation as part of the loan review.

               Business Activity Assessment                                                              Confidential?
               1.   Provide answers and supporting documentation
                    for questions 1.A and either 1.B or 1.C:
                    A. What was Borrower’s gross revenue in the
                        second calendar quarter (Q2) of 2020?
                            Seasonal borrowers may provide gross         $ 2,699,985                      Yes
                            revenue in the third calendar quarter
                            (Q3) of 2020 instead of Q2 2020.
                    B. If Borrower existed in Q2 2019, what was
                        Borrower’s gross revenue in Q2 2019?
                            Seasonal borrowers that entered gross        $ 6,953,741                      Yes
                            revenue in Q3 2020 for question 1.A
                            must enter gross revenue in Q3 2019.




                                                                   2
              SBA Form 3509 (10/2020)
+!0'%**1#(+,#
                             
          Case 21-30721-sgj11   Doc 382-45 Filed 08/22/21                  Entered 08/22/21 13:32:47   Page 7 of 21




                         C. If Borrower did not exist in Q2 2019, what
                            was Borrower’s gross revenue in the first
                            calendar quarter (Q1) of 2020?
                                                                           $
                                 Seasonal borrowers that entered gross
                                 revenue in Q3 2020 for question 1.A
                                 must enter gross revenue in Q3 2019.
               2.        A. Since the COVID-19 National Emergency
                            Declaration issued by President Trump on
                            March 13, 2020, has Borrower been ordered        YES  NO             Yes
                            to shut down by a state or local authority due
                            to COVID-19?
                         B. If the answer to 2.A is YES, which state or various                    Yes
                            local authority issued the shutdown order?
                         C. If the answer to 2.A is YES, provide start     Start        End
                            and end dates of the shutdown order (if mar 13         present
                                                                                                   Yes
                            ongoing, write “present” under “End”).


               3.        A. At any time since March 13, 2020, has
                            Borrower been ordered to significantly alter                           Yes
                                                                               YES  NO
                            its operations by a state or local authority
                            due to COVID-19?
                         B. If the answer to 3.A is YES, provide start        Start       End
                            and end dates of the order to alter its      mar 13      present       Yes
                            operations (if ongoing, write “present”
                            under“End”).


                         C. If the answer to 3.A is YES, how were
                            Borrower’s operations altered due to the
                            order? (select all that apply)
                            i. The number of people permitted in a
                                 location at one time was reduced or        YES  NO              Yes
                                 capped.
                            ii. Service was restricted to outdoors.         YES  NO              Yes
                            iii. Employee workspaces were                                          Yes
                                                                            YES  NO
                                 reconfigured.
                            iv. Other (please describe) [1,000-characterPD[@




                                                                                                   Yes




                         D. If the answer to 3.A is YES, what were
                            Borrower’s approximate additional cash         $ greater than 10,000   Yes
                            outlays for these mandatory alterations?


                                                                       3
              SBA Form 3509 (10/2020)
+!0'%**1#(+,#
                             
          Case 21-30721-sgj11   Doc 382-45 Filed 08/22/21                Entered 08/22/21 13:32:47     Page 8 of 21




               4.        A. At any time since March 13, 2020, has
                            Borrower voluntarily ceased or reduced its                           Yes
                            operations due to COVID-19?                    YES  NO
                         B. If the answer to 4.A is YES, provide start
                                                                           Start      End
                            and end dates when Borrower voluntarily
                                                                                                     Yes
                            ceased or reduced operations (if ongoing, mar 13     present
                            write “present” under “End”).


                         C. If the answer to 4.A is YES, why did
                            Borrower voluntarily cease or reduce                                 Yes
                                                                             YES  NO
                            operations? (select all that apply)
                            i. Employee(s) contracted COVID-19.
                            ii. COVID-19 significantly disrupted
                                 Borrower’s supply chain (e.g., a supplier
                                 of goods or services that are essential to  YES  NO           Yes
                                 Borrower’s operations was unable to
                                 deliver due to COVID-19).
                            iii. Other (please describe) [1,000-characterPD[@



                                                                                                 Yes




                5.       A. At any time since March 13, 2020, has
                            Borrower voluntarily altered its operations      YES  NO           Yes
                            due to COVID-19 (other than ceasing or
                            reducing operations)?
                         B. If the answer to 5.A is YES, provide start       Start       End
                            and end dates when the voluntary            mar 13     present       Yes
                            alterationswere in place (if ongoing,
                            write “present”under “End”; if staggered,
                            provide multiplestart and end dates).


                         C. If the answer to 5.A is YES, how were
                            Borrower’s operations voluntarily altered?
                            (select all that apply)
                            i. The number of people permitted in a
                                 location at one time was reduced or        YES  NO            Yes
                                 capped.
                            ii. Service was restricted to outdoors.         YES  NO            Yes
                            iii. Employee workspaces were                                       Yes
                                                                             YES  NO
                                 reconfigured.




                                                                    4
              SBA Form 3509 (10/2020)
+!0'%**1#(+,#
                             
          Case 21-30721-sgj11   Doc 382-45 Filed 08/22/21                        Entered 08/22/21 13:32:47               Page 9 of 21




                             iv. Other (please describe) [1,000-characterPD[@




                                                                                                                     Yes




                       D. If the answer to 5.A is YES, what were
                           Borrower’s approximate additional cash        $ greater than 5,000                        Yes
                           outlays for these voluntary alterations?
                  6.   A. Between March 13, 2020 and the end of the
                           loan forgiveness covered period of the PPP
                           loan, did Borrower begin any new capital       YES  NO                                  Yes
                           improvement projects not due to COVID-
                           19?
                       B. If the answer to 6.A is YES, what were
                           Borrower’s approximate cash outlays for       $                                           Yes
                           those projects?
                  7.   What is Borrower’s primary six-digit NAICS 541219                                             Yes
                       code?
                  8. Optional – provide additional comments on anyTXHVWLRQLQWKLV
                      %XVLQHVV$FWLYLW\$VVHVVPHQWsection [1,000-character max].
                          0..'*#..'.$$'('/#"2'/&()+0$$#/.          
                         0$$#/.   
                         3*4.#./0-*/-+0,            
                         '-#+0*/'*#./0-*/.  
                         +)#/+2*0$$#/*!                                                              Yes
                         &+#+#4.*! 



                  Liquidity Assessment                                                                               Confidential?
                  1.   As of the last day of the calendar quarter
                       immediately before the date of Borrower’s PPP
                       loan application, how much did Borrower own               $ (1,092,015)                       Yes
                       in cash and cash equivalents? Provide
                       supporting documentation.
                  2.   A. Between March 13, 2020 and the end of the
                           loan forgiveness covered period of the PPP
                           loan, has Borrower paid any dividends or                                                  Yes
                                                                                    YES  NO
                           other capital distributions (other than for
                           pass-through estimated tax payments 2) to its
                           owners?

              2
                Distributions made by a partnership or S-corporation that are designed to be used only for owners’ estimated
              quarterly tax payments are excepted, as long as they do not exceed the tax liability on profits earned in the first three
              quarters of 2020, 110 percent of the pro-rata share of last year’s tax liability on distributions, and/or 100 percent of
              the pro-rata share of tax liability on total distributions in 2020.

                                                                         5
              SBA Form 3509 (10/2020)
+!0'%**1#(+,#
                             
           Case 21-30721-sgj11    Doc 382-45 Filed 08/22/21                      Entered 08/22/21 13:32:47     Page 10 of
                                                       21



                         B. If the answer to 2.A is YES, what was the
                            total amount of all dividends or other capital
                            distributions between March 13, 2020 and                                     Yes
                                                                             $
                            the end of the loan forgiveness covered
                            period of the PPP loan? Provide supporting
                            documentation.
               3.        A. Between March 13, 2020 and the end of the
                            loan forgiveness covered period of the PPP                                   Yes
                                                                                  YES    NO
                            loan, has Borrower prepaid any outstanding
                            debt (i.e., paid before contractually due)?
                         B. If the answer to 3.A is YES, what was the
                            total amount of all debt prepayments
                            between March 13, 2020 and the end of the        $                           Yes
                            loan forgiveness covered period of the PPP
                            loan? Provide supporting documentation.
               4.        A. During the loan forgiveness covered period
                            of the PPP loan, were any of Borrower’s
                            employees compensated in an amount that
                            exceeds $250,000 on an annualized basis?                                     Yes
                                                                                  YES    NO
                            (Compensation for this purpose covers gross
                            salary, gross wages, gross tips, gross
                            commissions, and allowances for dismissal
                            or separation.)
                         B. If the answer to 4.A is YES, how many                                        Yes
                            employees?
                         C. If the answer to 4.A is YES, what was the
                            total amount of compensation during the
                            loan forgiveness covered period of all of        $                           Yes
                            those employees included in the answer to
                            4.B? Provide supporting documentation.
               5.        A. During the loan forgiveness covered period
                            of the PPP loan, were any of Borrower’s
                            owners who work at Borrower compensated
                            by Borrower in an amount that exceeds
                            $250,000 on an annualized basis?                      YES    NO            Yes
                            (Compensation for this purpose covers gross
                            salary, gross wages, gross tips, gross
                            commissions, and allowances for dismissal
                            or separation.)
                         B. If the answer to 5.A is YES, how many                                        Yes
                            owners?
                         C. If the answer to 5.A is YES, what was the
                            total amount of compensation during the
                            loan forgiveness covered period of all of        $                           Yes
                            those owners included in the answer to 5.B?
                            Provide supporting documentation.
               6.        A. On the date of Borrower’s PPP loan
                            application, were any of Borrower’s equity                                   Yes
                                                                                  YES    NO
                            securities listed on a national securities
                            exchange?


                                                                      6
              SBA Form 3509 (10/2020)
+!0'%**1#(+,#
                             
           Case 21-30721-sgj11    Doc 382-45 Filed 08/22/21            Entered 08/22/21 13:32:47     Page 11 of
                                                       21



                         B. If the answer to 6.A is YES, what was
                              Borrower’s market capitalization on the date $                   Yes
                              of Borrower’s PPP loan application?
                7.       A. On the date of Borrower’s PPP loan
                              application, did any publicly traded
                              company own 20 percent or more of any          YES  NO         Yes
                              class of Borrower’s outstanding equity
                              securities?
                         B. If the answer to 7.A is YES, what was the
                              name and market capitalization of the
                              publicly traded company on the date of
                              Borrower’s PPP loan application?
                              Company A (name):                             $
                              Company B (name):                             $
                              Company C (name):                             $
                              Company D (name):                             $
                              Company E (name):                             $
               8.        If the answer to 6.A is NO, what was the book
                         value (shareholders’ equity value) of Borrower
                         as of the last day of the calendar quarter         $ 1000000
                         immediately before the date of Borrower’s PPP
                         loan application?
               9.        A. On the date of Borrower’s PPP loan
                              application, was Borrower a subsidiary of
                              (i.e., was at least 50 percent of Borrower’s   YES  NO
                              common equity, or equivalent equity
                              interest, owned by) another company (the
                              parent company)?
                         B. If the answer to 9.A is YES, what was the Alamo Buffets LLC
                              name of the parent company?
                         C. If the answer to 9.A is YES, was the parent
                              company organized or incorporated under        YES  NO
                              the laws of a jurisdiction outside the U. S.?
                         D. If the answer to 9.A is YES, and if any of
                              the equity securities of Borrower’s parent
                              company are listed on a national securities
                              exchange or on a securities exchange in a     $ 0
                              non-U.S. jurisdiction, what was the market
                              capitalization of the parent company on the
                              date of Borrower’s PPP loan application?
               10.       On the date of Borrower’s PPP loan application,
                         was 20 percent or more of any class of
                         Borrower’s outstanding equity securities owned
                                                                             YES  NO
                         by a private equity firm, venture capital firm, or
                         hedge fund (including a fund managed by any
                         such firm)?




                                                                 7
              SBA Form 3509 (10/2020)
+!0'%**1#(+,#
                             
           Case 21-30721-sgj11    Doc 382-45 Filed 08/22/21                       Entered 08/22/21 13:32:47               Page 12 of
                                                       21



                  11.    A. On the date of Borrower’s PPP loan
                             application, was Borrower an affiliate 3 or a
                             subsidiary (i.e., was at least 50 percent of
                             Borrower’s common equity, or equivalent
                             equity interest, directly or indirectly owned    YES  NO
                             or controlled by) of a foreign, state-owned
                             enterprise (i.e., a company at least 50
                             percent owned by a foreign state) or of a
                             department, agency, or instrumentality of a
                             foreign state?
                         B. If the answer to 11.A is YES, what was the
                             name of the foreign, state-owned enterprise
                             or of the foreign state’s department, agency,
                             or instrumentality?
                  12.    A. Did Borrower directly receive any funds
                             from any CARES Act program other than            YES  NO
                             PPP, excluding tax benefits?
                         B. If the answer to 12.A is YES, please provide
                                                                            $
                             funding amount.
                         C. If the answer to 12.A is YES, please provideWKHSURJUDPQDPH
                             RUGHVFULEHWKHIXQGLQJsource. [1,000-character max]




                  13. Optional – provide additional comments on anyTXHVWLRQLQWKLV
                       /LTXLGLW\$VVHVVPHQWVHFWLRQ[1,000-character max].




              3
               For purposes of this question, apply the affiliation test as described in SBA’s interim final rule on affiliates, 85 FR
              20817 (April 15, 2020).

                                                                         8
              SBA Form 3509 (10/2020)
+!0'%**1#(+,#
                             
           Case 21-30721-sgj11    Doc 382-45 Filed 08/22/21                Entered 08/22/21 13:32:47           Page 13 of
                                                       21


              CERTIFICATIONS


              The Authorized Representative of Borrower must certify to all of the below by initialing next to each item:

              _______ I certify that I have the authority to sign and submit this questionnaire on behalf of the Borrower.

              _______ I certify that the information provided in this questionnaire and in all supporting documentation is
                      true and correct in all material respects. I make this certification after reasonable inquiry of people,
                      systems, and other information available to the Borrower.

              _______ I understand that knowingly making a false statement to obtain a guaranteed loan or forgiveness of
                      an SBA-guaranteed loan is punishable under the law, including under 18 U.S.C. 1001 and 3571 by
                      imprisonment of not more than five years and/or a fine of up to $250,000; under 15 U.S.C. 645 by
                      imprisonment of not more than two years and/or a fine of not more than $5,000; and, if submitted to
                      a federally insured institution, under 18 U.S.C. 1014 by imprisonment of not more than thirty years
                      and/or a fine of not more than $1,000,000.


              __________________________________________
              Signature of Authorized Representative of Borrower
              jason r kemp
              __________________________________________
              Print Name
               president
              __________________________________________
              Title
             
              __________________________________________
              Date




                                                                   9
              SBA Form 3509 (10/2020)
   
                                 
             Case 21-30721-sgj11   Doc 382-45
                                         PaycheckFiled 08/22/21
                                                   Protection        Entered 08/22/21 13:32:47
                                                               Program                           PageNumber
                                                                                           OMB Control   14 of3245-0407
                                 Loan Forgiveness Application21
                                                              Revised June 16, 2020           Expiration Date: 10/31/2020

                                PPP Loan Forgiveness Calculation Form

                                  Business Legal Name (“Borrower”)                                      DBA or Tradename, if applicable
           Buffets LLC
                                          Business Address                                 Business TIN (EIN, SSN)              Business Phone
           120 Chula Vista                                                               411462294                        2108679956
           SAN ANTONIO, TX 78232                                                               Primary Contact                  E-mail Address
                                                                                       Jason Kemp                        jrkemp@vitanb.com

         SBA PPP Loan Number: 4794777110                              Lender PPP Loan Number: 511443580

         PPP Loan Amount: $10,000,000.00                              PPP Loan Disbursement Date: 4/20/2020

         Employees at Time of Loan Application: 230                  Employees at Time of Forgiveness Application: 2227

         EIDL Advance Amount: 0.00                                    EIDL Application Number:

         Payroll Schedule: The frequency with which payroll is paid to employees is:

         Weekly          6     Biweekly (every other week)     Twice a month Monthly            Other

         Covered Period: 4/20/2020 to 10/4/2020

         Alternative Payroll Covered Period, if applicable: 4/21/2020 to 10/5/2020

         If Borrower (together with affiliates, if applicable) received PPP loans in excess of $2 million, check here:         6
   
         Forgiveness Amount Calculation:

         Payroll and Nonpayroll Costs
         Line 1. Payroll Costs (enter the amount from PPP Schedule A, line 10):                                        $6,363,536.34

         Line 2. Business Mortgage Interest Payments:                                                                  $0.00

         Line 3. Business Rent or Lease Payments:                                                                      $6,993,765.48

         Line 4. Business Utility Payments:                                                                            $2,147,729.90

         Adjustments for Full-Time Equivalency (FTE) and Salary/Hourly Wage Reductions
         Line 5. Total Salary/Hourly Wage Reduction (enter the amount from PPP Schedule A, line 3):                   $0.00

         Line 6. Add the amounts on lines 1, 2, 3, and 4, then subtract the amount entered in line 5:                 $15,505,031.72

         Line 7. FTE Reduction Quotient (enter the number from PPP Schedule A, line 13):                              1.000000000

         Potential Forgiveness Amounts
         Line 8. Modified Total (multiply line 6 by line 7):                                                          $15,505,031.72

         Line 9. PPP Loan Amount:                                                                                     $10,000,000.00

        Line 10. Payroll Cost 60% Requirement (divide line 1 by 0.60):                                                $10,605,893.90

         Forgiveness Amount
         Line 11. Forgiveness Amount (enter the smallest of lines 8, 9, and 10):                                      $10,000,000.00




       SBA Form 3508 (06/20)
       Page 1
   
                               
           Case 21-30721-sgj11   Doc 382-45
                                       PaycheckFiled 08/22/21
                                                 Protection        Entered 08/22/21 13:32:47
                                                             Program                           PageNumber
                                                                                         OMB Control   15 of3245-0407
                               Loan Forgiveness Application21
                                                            Revised June 16, 2020           Expiration Date: 10/31/2020

    By Signing Below, You Make the Following Representations and Certifications on Behalf of the Borrower:

    The authorized representative of the Borrower certifies to all of the below by initialing next to each one.

     jrk       The dollar amount for which forgiveness is requested:
                   x was used to pay costs that are eligible for forgiveness (payroll costs to retain employees; business mortgage interest
                        payments; business rent or lease payments; or business utility payments);
                   x includes all applicable reductions due to decreases in the number of full-time equivalent employees and
                        salary/hourly wage reductions;
                   x includes payroll costs equal to at least 60% of the forgiveness amount;
                   x if a 24-week Covered Period applies, does not exceed 2.5 months’ worth of 2019 compensation for any owner-
                        employee or self-employed individual/general partner, capped at $20,833 per individual; and
                   x if the Borrower has elected an 8-week Covered Period, does not exceed 8 weeks’ worth of 2019 compensation for
                        any owner-employee or self-employed individual/general partner, capped at $15,385 per individual.

     jrk       I understand that if the funds were knowingly used for unauthorized purposes, the federal government may pursue recovery
               of loan amounts and/or civil or criminal fraud charges.

     jrk       The Borrower has accurately verified the payments for the eligible payroll and nonpayroll costs for which the Borrower is
               requesting forgiveness.

     jrk       I have submitted to the Lender the required documentation verifying payroll costs, the existence of obligations and service
               (as applicable) prior to February 15, 2020, and eligible business mortgage interest payments, business rent or lease
               payments, and business utility payments.

     jrk       The information provided in this application and the information provided in all supporting documents and forms is true
               and correct in all material respects. I understand that knowingly making a false statement to obtain forgiveness of an SBA-
               guaranteed loan is punishable under the law, including 18 U.S.C. 1001 and 3571 by imprisonment of not more than five
               years and/or a fine of up to $250,000; under 15 U.S.C. 645 by imprisonment of not more than two years and/or a fine of not
               more than $5,000; and, if submitted to a Federally insured institution, under 18 U.S.C. 1014 by imprisonment of not more
               than thirty years and/or a fine of not more than $1,000,000.

     jrk       The tax documents I have submitted to the Lender are consistent with those the Borrower has submitted/will submit to
               the IRS and/or state tax or workforce agency. I also understand, acknowledge, and agree that the Lender can share the
               tax information with SBA’s authorized representatives, including authorized representatives of the SBA Office of
               Inspector General, for the purpose of ensuring compliance with PPP requirements and all SBA reviews.

     jrk       I understand, acknowledge, and agree that SBA may request additional information for the purposes of evaluating the
               Borrower’s eligibility for the PPP loan and for loan forgiveness, and that the Borrower’s failure to provide information
               requested by SBA may result in a determination that the Borrower was ineligible for the PPP loan or a denial of the
               Borrower’s loan forgiveness application.
     jrk       If the Borrower has checked the box for FTE Reduction Safe Harbor 1 on PPP Schedule A, the Borrower was unable to
               operate between February 15, 2020 and the end of the Covered Period at the same level of business activity as before
               February 15, 2020 due to compliance with requirements established or guidance issued between March 1, 2020 and
               December 31, 2020, by the Secretary of Health and Human Services, the Director of the Centers for Disease Control and
               Prevention, or the Occupational Safety and Health Administration, related to the maintenance of standards of sanitation,
               social distancing, or any other work or customer safety requirement related to COVID-19.

     The Borrower’s eligibility for loan forgiveness will be evaluated in accordance with the PPP regulations and guidance issued by SBA
     through the date of this application. SBA may direct a lender to disapprove the Borrower’s loan forgiveness application if SBA
     determines that the Borrower was ineligible for the PPP loan.

    _____________________________________________________                                       ______________________________
    Signature of Authorized Representative of Borrower                                          Date

    _____________________________________________________                                       ______________________________
    Print Name                                                                                  Title


    SBA Form 3508 (06/20)
    Page 2
   
                               
           Case 21-30721-sgj11   Doc 382-45
                                       PaycheckFiled 08/22/21
                                                 Protection        Entered 08/22/21 13:32:47
                                                             Program                           PageNumber
                                                                                         OMB Control   16 of3245-0407
                               Loan Forgiveness Application21
                                                            Revised June 16, 2020           Expiration Date: 10/31/2020

                                                                PPP Schedule A

    PPP Schedule A Worksheet, Table 1 Totals
    Line 1. Enter Cash Compensation (Box 1) from PPP Schedule A Worksheet, Table 1:                                     $5,483,661.88

    Line 2. Enter Average FTE (Box 2) from PPP Schedule A Worksheet, Table 1:                                           334.0

    Line 3. Enter Salary/Hourly Wage Reduction (Box 3) from PPP Schedule A Worksheet, Table 1:                         $0.00
             If the average annual salary or hourly wage for each employee listed on the PPP
             Schedule A Worksheet, Table 1 during the Covered Period or the Alternative Payroll
             Covered Period was at least 75% of such employee’s average annual salary or hourly
             wage between January 1, 2020 and March 31, 2020, check here and enter 0 on line 3.

    PPP Schedule A Worksheet, Table 2 Totals
    Line 4. Enter Cash Compensation (Box 4) from PPP Schedule A Worksheet, Table 2:                                      $197,339.19

    Line 5. Enter Average FTE (Box 5) from PPP Schedule A Worksheet, Table 2:                                            0.0

    Non-Cash Compensation Payroll Costs During the Covered Period or the Alternative Payroll Covered Period
    Line 6. Total amount paid or incurred by Borrower for employer contributions for employee health insurance:         $610,569.81

    Line 7. Total amount paid or incurred by Borrower for employer contributions to employee retirementplans:            $0.00

    Line 8. Total amount paid or incurred by Borrower for employer state and local taxes assessed on employee            $71,965.46
            compensation

    Compensation to Owners
    Line 9. Total amount paid to owner-employees/self-employedindividual/general partners:                               $0.00
             This amount may not be included in PPP Schedule A Worksheet, Table 1 or 2. If there is
             more than one individual included, attach a separate table that lists the names of and
             payments to each.

    Total Payroll Costs
    Line 10. Payroll Costs (add lines 1, 4, 6, 7, 8, and 9):                                                            $6,363,536.34

    Full-Time Equivalency (FTE) Reduction Calculation
    If you satisfy any of the following three criteria, check the appropriate box, skip lines 11 and 12, and enter 1.0 on line 13; otherwise,
    complete lines 11, 12, and 13:

    No reduction in employees or average paid hours: If you have not reduced the number of employees or the average paid hours of
    your employees between January 1, 2020 and the end of the Covered Period, check here .

    FTE Reduction Safe Harbor 1: If you were unable to operate between February 15, 2020, and the end of the Covered Period at the
    same level of business activity as before February 15, 2020 due to compliance with requirements established or guidance issued
    between March 1, 2020 and December 31, 2020, by the Secretary of Health and Human Services, the Director of the Centers for Disease
    Control and Prevention, or the Occupational Safety and Health Administration related to the maintenance of standards for sanitation,
    social distancing, or any other worker or customer safety requirement related to COVID-19, check here      6.
    FTE Reduction Safe Harbor 2: If you satisfy FTE Reduction Safe Harbor 2 (see PPP Schedule A Worksheet), check here              6.
    Line 11. Average FTE during the Borrower’s chosen reference period:

    Line 12. Total Average FTE (add lines 2 and 5):

    Line 13. FTE Reduction Quotient (divide line 12 by line 11) or enter 1.0 if any of the above criteria are met:      1.000000000
    SBA Form 3508 (06/20)
    Page 3
   
                               
           Case 21-30721-sgj11   Doc 382-45
                                       PaycheckFiled 08/22/21
                                                 Protection        Entered 08/22/21 13:32:47
                                                             Program                           PageNumber
                                                                                         OMB Control   17 of3245-0407
                               Loan Forgiveness Application21
                                                            Revised June 16, 2020           Expiration Date: 10/31/2020

                                                         PPP Schedule A Worksheet

    Table 1: List employees who:
       x Were employed by the Borrower at any point during the Covered Period or the Alternative Payroll Covered Period whose
            principal place of residence is in the United States; and
       x Received compensation from the Borrower at an annualized rate of less than or equal to $100,000 for all pay periods in
            2019 or were not employed by the Borrower at any point in 2019.
                                                   Employee                                                  Salary / Hourly Wage
                 Employee's Name                   Identifier   Cash Compensation         Average FTE             Reduction




           FTE Reduction Exceptions:
                       Totals:                                  Box 1                  Box 2                Box 3

    Table 2: List employees who:
       x Were employed by the Borrower at any point during the Covered Period or the Alternative Payroll Covered Period whose
            principal place of residence is in the United States; and
       x Received compensation from the Borrower at an annualized rate of more than $100,000 for any pay period in 2019.
                                                   Employee
                 Employee's Name                   Identifier    Cash Compensation          Average FTE




                       Totals:                                   Box 4                  Box 5

    Attach additional tables if additional rows are needed.

    FTE Reduction Safe Harbor 2:

         Step 1. Enter the borrower’s total average FTE between February 15, 2020 and April 26, 2020. Follow the same method that
                  was used to calculate Average FTE in the PPP Schedule A Worksheet Tables. Sum across all employees and enter:
                                   .

        Step 2. Enter the borrower’s total FTE in the Borrower’s pay period inclusive of February 15, 2020. Follow the same method
                 that was used in step 1:                  .

         Step 3. If the entry for step 2 is greater than step 1, proceed to step 4. Otherwise, FTE Reduction Safe Harbor 2 is not
                   applicable and the Borrower must complete line 13 of PPP Schedule A by dividing line 12 by line 11 of that schedule.

         Step 4. Enter the borrower’s total FTE as of the earlier of December 31, 2020, and the date this application is submitted:          .

        Step 5. If the entry for step 4 is greater than or equal to step 2, enter 1.0 on line 13 of PPP Schedule A; the FTE Reduction Safe
                  Harbor 2 has been satisfied. Otherwise, FTE Reduction Safe Harbor 2 does not apply and the Borrower must complete
                  line 13 of PPP Schedule A by dividing line 12 by line 11 of that schedule.




    SBA Form 3508 (06/20)
    Page 4
   
                                  
              Case 21-30721-sgj11   Doc 382-45
                                          PaycheckFiled 08/22/21
                                                    Protection        Entered 08/22/21 13:32:47
                                                                Program                           PageNumber
                                                                                            OMB Control   18 of3245-0407
                                  Loan Forgiveness Application21
                                                               Revised June 16, 2020           Expiration Date: 10/31/2020

                                         PPP Borrower Demographic Information Form (Optional)

    Instructions

         1.    Purpose. Veteran/gender/race/ethnicity data is collected for program reporting purposes only.
         2.    Description. This form requests information about each of the Borrower’s Principals. Add additional sheets if necessary.
         3.    Definition of Principal. The term “Principal” means:
               x For a self-employed individual, independent contractor, or a sole proprietor, the self-employed individual, independent
                   contractor, or sole proprietor.
               x For a partnership, all general partners and all limited partners owning 20% or more of the equity of the Borrower, or any
                   partner that is involved in the management of the Borrower’s business.
               x For a corporation, all owners of 20% or more of the Borrower, and each officer and director.
               x For a limited liability company, all members owning 20% or more of the Borrower, and each officer and director.
               x Any individual hired by the Borrower to manage the day-to-day operations of the Borrower (“key employee”).
               x Any trustor (if the Borrower is owned by a trust).
               x For a nonprofit organization, the officers and directors of the Borrower.
         4.    Principal Name. Insert the full name of the Principal.
         5.    Position. Identify the Principal’s position; for example, self-employed individual; independent contractor; sole proprietor;
               general partner; owner; officer; director; member; or key employee.



      Principal Name                                                            Position
     Jason Kemp                                                               Vice President Human Resources
      Veteran           1=Non-Veteran; 2=Veteran; 3=Service-Disabled Veteran; 4=Spouse of Veteran; X=Not
                        Disclosed
      Gender            M=Male; F=Female; X=Not Disclosed
      Race (more than 1 1=American Indian or Alaska Native; 2=Asian; 3=Black or African-American; 4=Native
      may be selected) Hawaiian or Pacific Islander; 5=White; X=Not Disclosed
      Ethnicity         H=Hispanic or Latino; N=Not Hispanic or Latino; X=Not Disclosed

                              Disclosure is voluntary and will have no bearing on the loan forgiveness decision




    Paperwork Reduction Act – You are not required to respond to this collection of information unless it displays a currently valid OMB Control
    Number. The estimated time for completing this application, including gathering data needed, is 180 minutes. Comments about this time or the
    information requested should be sent to Small Business Administration, Director, Records Management Division, 409 3rd St., SW, Washington DC
    20416, and/or SBA Desk Officer, Office of Management and Budget, New Executive Office Building, Washington DC 20503. PLEASE DO
    NOT SEND FORMS TO THESE ADDRESSES.

    SBA Form 3508 (06/20)
    Page 5
   
                               
           Case 21-30721-sgj11   Doc 382-45 Filed 08/22/21
                                                     Buffets,LLC Entered 08/22/21 13:32:47        Page 19 of
                                                    BalanceSheet
                                                        21


                                                                              Asof3/18/2020
                                       Assets

                                       CurrentAssets
                                          CashͲApͲUsBank                                      0
                                          CashͲMainͲUsBank                        (1,408,440)
                                          DepositoryͲTempInvestments                          0
                                          DepositAccount                                    (0)
                                          DepositAccountͲArmCarͲ5th3rd                    (0)
                                          DepositoryAccountRsv                               0
                                          CashͲCreditCardͲWachovia                            0
                                          CashͲPayroll                                         0
                                          CashOnHandͲDrawer                          316,425
                                          A/RͲDepositsInTransit                              0
                                        Cash&CashEquivalents                    (1,092,015)
                                          A/RCreditCards                             (38,960)
                                          A/ROnlineOrders                            (14,407)
                                          A/RͲGeneral                                    31,999
                                          A/RͲRestaurantLevel                         (11,806)
                                          A/RͲThirdPartyDelivery                          363
                                          A/RͲWCompExcessClaims                              0
                                          A/RͲPayrollTax                              131,496
                                          A/RͲUtilityProcessor                                0
                                          A/RͲDueTo/FromTHJ                      (1,777,910)
                                          VendingIncomeA/RͲAccrual                         (0)
                                          IncomeTaxReceivable                                0
                                          A/RͲFurr's                                           0
                                        Receivables                                (1,679,224)
                                          RawMaterials                                        0
                                          WorkInProcess                                      0
                                          FinishedGoods                                       0
                                          EquipmentInventory                                  0
                                          Components                                           0
                                          InventoryRework                                     0
                                          ManufacturingInventory                              0
                                          FacilitiesInventory                                 0
                                          InventoryͲSmallwares                                 0
                                          Inventory                                  1,475,947
                                        Inventory                                    1,475,947
                                        PrepaidExpenses                                       0
                                       TotalCurrentAssets                        (1,295,292)

                                       NonͲCurrentAssets
                                           Furniture,Fixtures,&Equipment        35,220,745
                                           Land                                       490,000
                                           LeaseholdͲCIPCosts/Other               25,500,856
                                           MiscTransactionsClearing                       0
                                         Property,Plant&Equipment               61,211,601
                                           AccumulatedDepreciation              (54,074,628)
                                           AccumAmortization                               0
                                           AssetsToBeSold                           10,000
                                         Less:AccumulatedDepreciation          (54,064,628)
                                        Property,Plant&Equipment,net            7,146,973

                                       OtherAssets
                                            LiquorLicenses                           247,903
                                            IntangibleAssets                       1,482,396
                                            InternalUseSoftware                           0
                                            LeaseholdInterest                              0
                                          IntangibleAssets                         1,730,299
                                          Deposits                                  1,273,614
                                          RestrictedDeposits                               0
                                          DeferredTaxes                                    0
                                          InvInSubsͲEquityContrib                        9
                                          AssetsHeldForSale                              0
                                          SplitDolarLifeInsReceivable                   0
                                          CapitalizedLeaseCollateral                      0
                                          LLA/RͲAllowance&LLContrib                    0
                                          DebtIssuanceCostsͲBankDebt                     0
                                          NotesReceivable                                  0
                                          TrxͲRelatedCashClearing                         0
                                          EntriesToBeReclassified                        0
                                        OtherNonͲCurrentAssets                    3,003,923
                                       TotalNonͲCurrentAssets                    10,150,895

                                       TotalAssets                                 8,855,604



                                       Liabilities&Shareholders'Equity

                                       CurrentLiabilities
   
                               
           Case 21-30721-sgj11   Doc 382-45 Filed 08/22/21
                                                     Buffets,LLC Entered 08/22/21 13:32:47          Page 20 of
                                                    BalanceSheet
                                                        21


                                                                                 Asof3/18/2020
                                        TradeAccountsPayable                         (2,009,030)
                                          A/PAccrualͲGenLiab/Tax/Other                         0
                                          AccruedͲUtilities                                    0
                                          AccruedͲAp/PpdsRcls                                 0
                                          AccruedͲOpenPo                                      0
                                          AccruedExpenses                             10,688,403
                                          AccruedTaxesͲPropͲReal                        2,019,466
                                          AccruedExpͲLandlord                                   0
                                          AccruedPercentageRent                                0
                                          WorkersCompPayable                              18,418
                                          Sales/UseTaxPayableͲAccrual                  1,495,217
                                          Sales/UseTaxPayableͲPayment                          0
                                          AccruedPayrollTaxesͲFedW/H                          0
                                          AccruedPayrollTaxesͲSTW/H                           0
                                          AccruedPayrollTaxesͲFUTA                        15,210
                                          AccruedPayroll                              (1,753,626)
                                          AccruedPayrollTaxesͲSUTA                       207,925
                                          AccruedBenefitsͲDisabilityͲCrew                       0
                                          AccruedPayrollTaxesͲSUI                              0
                                          AccruedBenefitsͲHealthPlan                      82,221
                                          AccruedBenefitsͲDental                                0
                                          AccruedBenefitsͲVision                                0
                                          Garnishments                                     156,497
                                          UnclaimedProperty                                     0
                                          PayrollAccrualͲ401(K)                            73,333
                                          AccruedFintechACH                            1,021,623
                                          GiftCardSold/Redeemed                        1,146,700
                                          AccruedMarketing                                      0
                                          AccruedTaxesͲBusiness/Occupancy                       0
                                          IncomeTaxPayable                                     0
                                          DeferredTaxValueAllowAssetͲLT                      0
                                          DeferredRevenueͲCurrentͲPromo/Trade                   0
                                          CurrentPortionofLTDebt                             0
                                          CapitalLeasesͲCurrentͲEquip                           0
                                          AccruedInterest                                 351,780
                                          UnsecuredCreditor'sTrust                             0
                                        AccruedExpenses                               15,523,166
                                        AccruedManagementFees                          3,819,035
                                       TotalCurrentLiabilities                       17,333,170

                                       NonͲCurrentLiabilities
                                          AlamoCRGLoan                                 326,448
                                          NotesPayableͲFurr's                               0
                                          NotesPayableͲSushiZushi                          0
                                          PPPLoan                                             0
                                        NotesPayable                                    326,448
                                          AccruedInterestͲ1stLienPFLC                       0
                                          LHInterestͲProvisionForLoss                       0
                                          DeferredIncomeTaxͲNoncurrent                       0
                                          IncomeTaxReserveͲNonͲCurrent                       0
                                          DeferredRevenueͲNonͲCurrent                         0
                                          AccruedRestCloseCostNonͲCurr                     0
                                          PostRetirementBenefitsPayable                     0
                                          DiscountOnBankDebt                                0
                                          OidAmortizationͲBank                                0
                                          CapitalLeasesͲNoncurrentͲEquip                      0
                                          DeferredRent                                        0
                                        OtherNonͲCurrentLiabilities                          0
                                       TotalNonͲCurrentLiabilities                     326,448

                                       TotalLiabilities                              17,659,618

                                       Equity
                                        CommonStock                                           10
                                          AddlPaidInCapͲCommonStock                27,493,963
                                          ContributedCapFromParent                   7,107,160
                                          NoncashIntercoContrͲOPSubs                        (0)
                                          PICͲIntercompanyElimination                         0
                                          Intercompany                                         (0)
                                        PaidͲInCapital                                34,601,122
                                          RetainedEarnings                          (42,775,120)
                                          RetainedEarningsͲCurrentP/L               (630,026)
                                        AccumulatedDeficit                          (43,405,147)
                                       TotalShareholders'Equity                     (8,804,015)

                                       TotalLiabilities&Equity                       8,855,604
             Case 21-30721-sgj11 Doc 382-45 Filed 08/22/21                                                                                                                                                                                                                                                                                     Entered 08/22/21 13:32:47                                                                                                                                                                Page 21 of
                                                                                                                                                                                                                                                                                                    Tahoe Joe's Inc
                                                                                                                                                                                                                                                                                                  Income Statement
                                                                                                                                                                                                                                                                             For the Eleven Periods Ending Wednesday, October 28, 2020




                                                      21


                                            Period 12               Period 1               Period 2              Period 3              Period 4              Period 5             Period 6            Period 7          Period 8          Period 9          Period 10         Period 11            Period 12             Period 1            Period 2          Period 3          Period 4           Period 5           Period 6           Period 7          Period 8         Period 9         Period 10          Period 11            Y-T-D            Prior Y-T-D
                                           11/29/2018-            12/27/2018-             1/31/2019-            2/28/2019-            3/28/2019-            5/2/2019-            5/30/2019-          6/27/2019-        8/1/2019-         8/29/2019-        9/26/2019-        10/31/2019-          11/28/2019-          12/26/2019-          1/23/2020-        2/20/2020-        3/19/2020-         4/16/2020-         5/14/2020-         6/11/2020-        7/9/2020-        8/6/2020-         9/3/2020-         10/1/2020-        12/26/2019-         12/27/2018-
                                           12/26/2018              1/30/2019              2/27/2019             3/27/2019              5/1/2019             5/29/2019            6/26/2019           7/31/2019         8/28/2019         9/25/2019         10/30/2019        11/27/2019           12/25/2019            1/22/2020           2/19/2020         3/18/2020         4/15/2020          5/13/2020          6/10/2020           7/8/2020         8/5/2020         9/2/2020          9/30/2020         10/28/2020        10/28/2020          10/30/2019
                                              2018        %           2019       %           2019       %          2019       %          2019       %          2019      %           2019       %       2019      %       2019      %       2019      %       2019      %        2019        %        2019        %        2020        %       2020      %       2020      %       2020       %       2020       %        2020      %       2020      %       2020     %       2020      %       2020      %       2020      %        2020       %        2019      %
                                                                                                                                                                                   6,953,741                                                                                                                                                                                                                            2,699,985
Net Sales                                    2,418,040 100.00%      2,715,637 100.00%      2,395,303 100.00%     2,222,155 100.00%     2,583,303 100.00% 2,295,527 100.00%         2,074,911 100.00% 2,323,661 100.00% 1,962,604 100.00% 1,921,247 100.00% 2,452,663 100.00%    2,110,592 100.00%    2,162,032 100.00%    2,032,312 100.00% 2,201,455 100.00% 1,925,785 100.00%    657,308 100.00%    795,172 100.00% 1,247,505 100.00% 1,672,438 100.00% 1,219,610 100.00% 1,190,189 100.00% 1,344,559 100.00% 1,557,577 100.00% 15,843,910 100.00% 22,947,011 100.00%
                                                                                                                                                                                                                                                                                                                                                                    -16%                                                     -61%                                                 -34%
Restaurant Expenses                                                                                                                                                                                                                                                                                                                                                   Q1                                                       Q2                                                   Q3
 COGS - Food                                   691,286   28.59%       754,795   27.79%       674,816   28.17%      620,612   27.93%      737,603   28.55%   654,491     28.51%       598,454 28.84%     670,172 28.84%   560,266 28.55%     544,954 28.36%    707,140 28.83%      631,990 29.94%       625,892 28.95%       609,718 30.00%     635,554 28.87%    555,206 28.83%    247,615 37.67%     275,864 34.69%      382,667 30.67%    490,055 29.30%   384,969 31.56%   362,614 30.47%    392,492 29.19%     455,901 29.27%    4,792,655 30.25%    6,523,304 28.43%
  COGS - Alcohol                                82,563    3.41%        98,673    3.63%        84,348    3.52%       78,417    3.53%       91,005    3.52%    76,284      3.32%        70,662   3.41%     84,797  3.65%     70,385  3.59%     69,049  3.59%      89,043 3.63%       73,212   3.47%       74,245   3.43%       69,129   3.40%     57,495  2.61%     96,418  5.01%       3,711  0.56%      4,999   0.63%      34,551  2.77%      48,001 2.87%     32,767 2.69%     38,194  3.21%     38,046  2.83%      43,882 2.82%      467,192  2.95%      812,662  3.54%
  Labor                                        824,734   34.11%       993,968   36.60%       859,543   35.88%      813,260   36.60%    1,051,775   40.71%   892,646     38.89%       830,613 40.03%     905,728 38.98%   846,160 43.11%     785,117 40.86%    940,317 38.34%      798,872 37.85%       800,622 37.03%       811,590 39.93%     823,084 37.39%    767,740 39.87%    268,484 40.85%     289,468 36.40%      441,292 35.37%    570,670 34.12%   509,005 41.74%   434,458 36.50%    471,963 35.10%     545,244 35.01%    5,932,998 37.45%    8,919,127 38.87%
  Other Operating                              244,999   10.13%       253,006    9.32%       263,297   10.99%      241,279   10.86%      295,262   11.43%   283,924     12.37%       264,456 12.75%     284,292 12.23%   288,362 14.69%     295,521 15.38%    349,158 14.24%      261,852 12.41%       295,647 13.67%       343,972 16.93%     284,509 12.92%    252,752 13.12%    204,354 31.09%     175,680 22.09%      193,936 15.55%    263,712 15.77%   159,711 13.10%   232,237 19.51%    236,134 17.56%     251,035 16.12%    2,598,032 16.40%    2,818,556 12.28%
  Rent                                         117,474    4.86%       118,121    4.35%       118,919    4.96%      118,919    5.35%      118,919    4.60%   118,919      5.18%       118,919   5.73%    118,919  5.12%   118,919   6.06%    118,919  6.19%    118,919  4.85%      118,919   5.63%      118,919   5.50%      115,321   5.67%    115,321  5.24%    115,635  6.00%    115,635 17.59%     115,321 14.50%      115,321  9.24%    115,321  6.90%   115,321  9.46%   115,321   9.69%   115,321   8.58%    103,207  6.63%    1,257,041  7.93%    1,188,391  5.18%
  Other Non Operating                           62,496    2.58%        37,247    1.37%        51,397    2.15%       53,307    2.40%       90,972    3.52%    54,390      2.37%        46,817   2.26%     52,060  2.24%     82,688  4.21%     46,389  2.41%      47,475 1.94%       66,263   3.14%       75,081   3.47%       70,560   3.47%     74,822  3.40%     68,931  3.58%     68,687 10.45%      27,178   3.42%      31,753  2.55%      46,864 2.80%     33,619 2.76%     40,461  3.40%     16,171  1.20%      40,181 2.58%      519,226  3.28%      562,742  2.45%
Total Restaurant Expenses                    2,023,553   83.69%     2,255,810   83.07%     2,052,319   85.68%    1,925,794   86.66%    2,385,536   92.34% 2,080,654     90.64%     1,929,921 93.01% 2,115,969 91.06% 1,966,779 100.21% 1,859,948 96.81% 2,252,052 91.82%        1,951,108 92.44%     1,990,407 92.06%     2,020,291 99.41% 1,990,785 90.43% 1,856,682 96.41%       908,485 138.21%    888,509 111.74% 1,199,519 96.15% 1,534,622 91.76% 1,235,391 101.29% 1,223,284 102.78% 1,270,126 94.46% 1,439,450 92.42% 15,567,145 98.25% 20,824,782 90.75%

Store-Level EBITDA                             394,486   16.31%       459,828   16.93%       342,984   14.32%      296,360   13.34%      197,767    7.66%     214,873    9.36%      144,990   6.99%    207,693   8.94%    (4,175) (0.21%)     61,299    3.19%    200,611    8.18%      159,484    7.56%      171,625     7.94%       12,022     0.59%    210,670     9.57%      69,103     3.59%    (251,178) (38.21%)     (93,336) (11.74%)      47,985     3.85%    137,815     8.24%    (15,782)    (1.29%)   (33,095)   (2.78%)    74,433     5.54%    118,128   7.58%      276,765     1.75%    2,122,229   9.25%

General & Administrative
  Admin/Ops Payroll & Benefits Total             5,155   0.21%         10,211   0.38%          8,769   0.37%        62,063   2.79%        19,822   0.77%       82,019   3.57%       11,208    0.54%     12,742   0.55%     28,643   1.46%     13,311    0.69%     14,238    0.58%        8,032   0.38%        21,996    1.02%        13,815     0.68%     14,910     0.68%      12,409     0.64%      13,479     2.05%      11,600     1.46%      20,106     1.61%     22,415     1.34%     14,422      1.18%     16,967     1.43%     11,523     0.86%      9,894   0.64%      161,541     1.02%      263,025   1.15%
    -Salary - Officer Stock Compensation             0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%             0     0.00%           0    0.00%            0    0.00%            0    0.00%            0    0.00%            0    0.00%          0     0.00%          0      0.00%           0    0.00%          0     0.00%          0   0.00%            0     0.00%            0   0.00%
    -Salary - Admin                                  0   0.00%          9,615   0.35%          7,692   0.32%         7,308   0.33%         9,231   0.36%        9,615   0.42%       10,412    0.50%      7,462   0.32%      7,462   0.38%      9,327    0.49%      9,327    0.38%        7,462   0.35%         7,462    0.35%        11,308     0.56%     11,308     0.51%       7,462     0.39%       7,462     1.14%       7,462     0.94%       7,462     0.60%      7,462     0.45%      7,462      0.61%      7,750     0.65%      8,615     0.64%      8,615   0.55%       92,365     0.58%       87,450   0.38%
    -Salary - Bonus                                  0   0.00%              0   0.00%              0   0.00%        48,042   2.16%             0   0.00%       58,029   2.53%            0    0.00%          0   0.00%     14,698   0.75%          0    0.00%          0    0.00%            0   0.00%        12,918    0.60%             0     0.00%           0    0.00%            0    0.00%            0    0.00%            0    0.00%            0    0.00%          0     0.00%          0      0.00%           0    0.00%          0     0.00%          0   0.00%            0     0.00%     120,769    0.53%
    -Salary - Other                                  0   0.00%              0   0.00%              0   0.00%           385   0.02%           385   0.01%       10,096   0.44%            0    0.00%      1,865   0.08%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%             0     0.00%           0    0.00%            0    0.00%            0    0.00%            0    0.00%            0    0.00%          0     0.00%          0      0.00%           0    0.00%          0     0.00%          0   0.00%            0     0.00%       12,731   0.06%
    -Salary - MIT                                5,155   0.21%              0   0.00%            600   0.03%         4,705   0.21%         9,611   0.37%        2,173   0.09%            0    0.00%      2,701   0.12%      5,463   0.28%      3,270    0.17%      3,899    0.16%            0   0.00%         1,046    0.05%           912     0.04%      2,011     0.09%       3,614     0.19%       5,254     0.80%       2,948     0.37%      11,454     0.92%     13,762     0.82%      5,769      0.47%      8,005     0.67%      1,629     0.12%          0   0.00%       55,358     0.35%       32,423   0.14%
    -Payroll Taxes                                   0   0.00%            596   0.02%            477   0.02%         1,624   0.07%           596   0.02%        2,105   0.09%          796    0.04%        714   0.03%      1,021   0.05%        714    0.04%      1,012    0.04%          571   0.03%           571    0.03%           833     0.04%        829     0.04%         571     0.03%         571     0.09%         571     0.07%         571     0.05%        571     0.03%        571      0.05%        593     0.05%        659     0.05%        659   0.04%        6,998     0.04%        9,653   0.04%
    -Employee Benefits - Group Ins                   0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%           762     0.04%        762     0.03%         762     0.04%         193     0.03%         620     0.08%         620     0.05%        620     0.04%        620      0.05%        620     0.05%        620     0.05%        620   0.04%        6,820     0.04%            0   0.00%
    -Employee Incentives                             0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%             0     0.00%           0    0.00%            0    0.00%            0    0.00%            0    0.00%            0    0.00%          0     0.00%          0      0.00%           0    0.00%          0     0.00%          0   0.00%            0     0.00%            0   0.00%
    -W/Comp Expense                                  0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%             0     0.00%           0    0.00%            0    0.00%            0    0.00%            0    0.00%            0    0.00%          0     0.00%          0      0.00%           0    0.00%          0     0.00%          0   0.00%            0     0.00%            0   0.00%
  Travel Total                                   1,617   0.07%          1,084   0.04%            959   0.04%         1,110   0.05%         2,421   0.09%        2,188   0.10%        2,834    0.14%      1,698   0.07%      2,298   0.12%      3,072    0.16%      1,822    0.07%        1,388   0.07%         2,344    0.11%         2,872     0.14%      7,452     0.34%       3,958     0.21%          446    0.07%            0    0.00%          244    0.02%      2,042     0.12%      2,093      0.17%      1,630     0.14%      6,029     0.45%          0   0.00%       26,767     0.17%       19,487   0.08%
    -MIT Expenses                                    0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%         1,139     0.06%           0    0.00%            0    0.00%            0    0.00%            0    0.00%            0    0.00%        392     0.02%      1,462      0.12%        723     0.06%      4,143     0.31%          0   0.00%        7,859     0.05%            0   0.00%
    -Travel - Corp                                   0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%           599     0.03%        286     0.01%       1,207     0.06%            0    0.00%            0    0.00%            0    0.00%         70     0.00%          0      0.00%           0    0.00%        948     0.07%          0   0.00%        3,111     0.02%            0   0.00%
    -Travel - Meals & Entertainment                  0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%             0     0.00%        170     0.01%            0    0.00%            0    0.00%            0    0.00%            0    0.00%          0     0.00%          0      0.00%           0    0.00%        122     0.01%          0   0.00%          291     0.00%            0   0.00%
    -Corp Travel - Auto                              0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%             0     0.00%           0    0.00%            0    0.00%            0    0.00%            0    0.00%            0    0.00%          0     0.00%          0      0.00%           0    0.00%          0     0.00%          0   0.00%            0     0.00%            0   0.00%
    -Area Mgr Exp, Travel, Meals                 1,617   0.07%          1,084   0.04%            959   0.04%         1,110   0.05%         2,421   0.09%        2,188   0.10%        2,834    0.14%      1,698   0.07%      2,298   0.12%      3,072    0.16%      1,822    0.07%        1,388   0.07%         2,344    0.11%         1,134     0.06%      6,997     0.32%       2,751     0.14%          446    0.07%            0    0.00%         244     0.02%      1,580     0.09%        631      0.05%        906     0.08%        816     0.06%          0   0.00%       15,506     0.10%       19,487   0.08%
  Professional Fees                                  0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%         7,896      0.39%         64     0.00%         391     0.02%          95    0.01%            0    0.00%       8,083     0.65%        138     0.01%        190      0.02%          81    0.01%          0     0.00%      1,607   0.10%       18,545     0.12%            0   0.00%
  Management Fees                                    0   0.00%        108,625   4.00%         95,812   4.00%        88,886   4.00%       103,332   4.00%       91,821   4.00%       82,996    4.00%     92,946   4.00%     78,504   4.00%     76,850    4.00%     98,107    4.00%      105,531   5.00%       108,102    5.00%       101,616     5.00%    110,073     5.00%      96,289     5.00%      32,557     4.95%            0    0.00%      58,731     4.71%     83,621     5.00%     60,981      5.00%     59,509      5.00%    67,228     5.00%     77,879   5.00%      748,483     4.72%      917,880   4.00%
  Advertising                                        0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%        281   0.01%          0   0.00%          0    0.00%        281    0.01%            0   0.00%             0    0.00%        81,473      4.01%    22,565      1.02%     14,389      0.75%       2,899    0.44%       2,020     0.25%      18,772     1.50%     14,813     0.89%      1,180      0.10%      1,088     0.09%        338     0.03%      5,744   0.37%      165,281     1.04%          562   0.00%
  Computer Software/Supplies                         0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%         1,229     0.06%      4,360      0.20%           0     0.00%         480    0.07%            0    0.00%        7,215    0.58%      1,529     0.09%     18,130      1.49%      7,366     0.62%     29,934     2.23%     22,356   1.44%       92,599     0.58%            0   0.00%
  Other G&A Expenses Total                       1,800   0.07%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%           457     0.02%      1,295     0.06%         366     0.02%          408    0.06%         400     0.05%          529    0.04%        629     0.04%        224      0.02%         290    0.02%        316     0.02%        315   0.02%        5,229     0.03%            0   0.00%
    -Recruiting/Training                             0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%           313     0.02%        312     0.01%         338     0.02%            0    0.00%           60    0.01%            0    0.00%        338     0.02%          0      0.00%           0    0.00%          0     0.00%          0   0.00%        1,361     0.01%            0   0.00%
    -Other G&A Expense                           1,800   0.07%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%             0     0.00%        708     0.03%            0    0.00%            0    0.00%            0    0.00%            0    0.00%         40     0.00%          0      0.00%           0    0.00%          0     0.00%          0   0.00%          749     0.00%            0   0.00%
    -Corp Maint/Contract Svcs                        0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%             0     0.00%           0    0.00%            0    0.00%            0    0.00%            0    0.00%            0    0.00%          0     0.00%          0      0.00%           0    0.00%          0     0.00%          0   0.00%            0     0.00%            0   0.00%
    -Corp Supplies                                   0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%            34     0.00%           0    0.00%            0    0.00%            0    0.00%            0    0.00%            0    0.00%          0     0.00%          0      0.00%           0    0.00%          0     0.00%          0   0.00%           34     0.00%            0   0.00%
    -Research & Development                          0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%           110     0.01%        275     0.01%           28    0.00%            0    0.00%            0    0.00%            0    0.00%          0     0.00%          0      0.00%           0    0.00%          0     0.00%          0   0.00%          413     0.00%            0   0.00%
    -Corp Bank Charges                               0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%             0     0.00%           0    0.00%            0    0.00%          408    0.06%         340     0.04%         529     0.04%        250     0.01%        224      0.02%        290     0.02%        316     0.02%        315   0.02%        2,672     0.02%            0   0.00%
    -Utilities                                       0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%             0     0.00%           0    0.00%            0    0.00%            0    0.00%            0    0.00%            0    0.00%          0     0.00%          0      0.00%           0    0.00%          0     0.00%          0   0.00%            0     0.00%            0   0.00%
    -Phone & ISP                                     0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%             0     0.00%           0    0.00%            0    0.00%            0    0.00%            0    0.00%            0    0.00%          0     0.00%          0      0.00%           0    0.00%          0     0.00%          0   0.00%            0     0.00%            0   0.00%
    -Rent                                            0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%             0     0.00%           0    0.00%            0    0.00%            0    0.00%            0    0.00%            0    0.00%          0     0.00%          0      0.00%           0    0.00%          0     0.00%          0   0.00%            0     0.00%            0   0.00%
    -Corp GC Fees                                    0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%             0     0.00%           0    0.00%            0    0.00%            0    0.00%            0    0.00%            0    0.00%          0     0.00%          0      0.00%           0    0.00%          0     0.00%          0   0.00%            0     0.00%            0   0.00%
    -Property Tax                                    0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%             0     0.00%           0    0.00%            0    0.00%            0    0.00%            0    0.00%            0    0.00%          0     0.00%          0      0.00%           0    0.00%          0     0.00%          0   0.00%            0     0.00%            0   0.00%
    -Insurance                                       0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%             0     0.00%           0    0.00%            0    0.00%            0    0.00%            0    0.00%            0    0.00%          0     0.00%          0      0.00%           0    0.00%          0     0.00%          0   0.00%            0     0.00%            0   0.00%
  Rebate Income                                      0   0.00%              0   0.00%              0   0.00%             0   0.00%             0   0.00%            0   0.00%            0    0.00%          0   0.00%          0   0.00%          0    0.00%          0    0.00%            0   0.00%             0    0.00%           (62)   (0.00%)       (30)   (0.00%)     (8,434)   (0.44%)     (8,059)   (1.23%)    (13,516)   (1.70%)     (4,511)   (0.36%)    (8,418)   (0.50%)    (8,374)    (0.69%)    (8,356)   (0.70%)       (14)   (0.00%)         0   0.00%      (59,774)   (0.38%)           0   0.00%
Total G&A Expenses                               8,572   0.35%        119,921   4.42%        105,540   4.41%       152,059   6.84%       125,575   4.86%      176,028   7.67%       97,039    4.68%    107,668   4.63%    109,446   5.58%     93,233    4.85%    114,448    4.67%      114,951   5.45%       132,442    6.13%       209,297    10.30%    160,690     7.30%     119,368     6.20%      42,304      6.44%         504     0.06%    109,169      8.75%   116,767      6.98%    88,846      7.28%     78,576     6.60%    115,355     8.58%    117,795   7.56%    1,158,671     7.31%    1,200,955   5.23%

EBITDA                                         385,915   15.96%       339,907   12.52%       237,444    9.91%      144,302    6.49%       72,192    2.79%      38,845    1.69%       47,951   2.31%    100,025   4.30% (113,621) (5.79%)     (31,934) (1.66%)     86,163    3.51%       44,533    2.11%       39,183     1.81%    (197,275) (9.71%)       49,980     2.27%     (50,266) (2.61%)     (293,482) (44.65%)     (93,841) (11.80%)     (61,183) (4.90%)      21,048     1.26% (104,628)      (8.58%) (111,671)    (9.38%)   (40,921) (3.04%)        332    0.02%    (881,906) (5.57%)       921,274    4.01%

Other Income/(Expense)
  Bankruptcy Professional Fees                        0   0.00%               0   0.00%             0   0.00%             0   0.00%             0   0.00%           0   0.00%              0   0.00%         0   0.00%           0   0.00%           0   0.00%           0   0.00%            0   0.00%              0   0.00%             0     0.00%           0   0.00%             0   0.00%             0   0.00%            0    0.00%             0   0.00%            0   0.00%            0      0.00%         0   0.00%            0   0.00%          0    0.00%             0   0.00%             0    0.00%
  Interest Expense                                   0   0.00%               0   0.00%             0   0.00%             0    0.00%             0   0.00%           0   0.00%              0   0.00%         0   0.00%           0   0.00%           0   0.00%           0   0.00%            0   0.00%              0   0.00%             0     0.00%           0   0.00%             0   0.00%             0   0.00%             0   0.00%             0    0.00%           0   0.00%            0      0.00%         0   0.00%            0   0.00%          0    0.00%             0   0.00%             0    0.00%
  Non-Recurring Income/(Expense)                     0   0.00%               0   0.00%             0   0.00%             0   0.00%             0   0.00%            0   0.00%             0   0.00%          0   0.00%          0   0.00%            0   0.00%           0   0.00%            0   0.00%              0   0.00%      274,269    13.50%            0   0.00%            0   0.00%             0   0.00%             0   0.00%              0   0.00%            0   0.00%            0      0.00%         0   0.00%         (741) (0.06%)         0    0.00%       273,528   1.73%              0   0.00%
  Non-Recurring Maintenance                    (18,202) (0.75%)       (14,839) (0.55%)       (31,789) (1.33%)      (15,779) (0.71%)      (39,849) (1.54%)     (38,307) (1.67%)      (18,152) (0.87%)          0   0.00%          0   0.00%           0   0.00%     (9,935) (0.41%)     (40,574) (1.92%)        (7,543) (0.35%)      (28,320)   (1.39%)    (11,422) (0.52%)      (14,066) (0.73%)             0   0.00%             0   0.00%        (6,872) (0.55%)      (1,768) (0.11%)       1,072      0.09%    (5,581) (0.47%)      (6,603) (0.49%)         0    0.00%       (73,560) (0.46%)     (168,650) (0.73%)
  Franchise/State Business Taxes                     0   0.00%               0   0.00%             0   0.00%             0   0.00%             0   0.00%            0   0.00%             0   0.00%          0   0.00%           0   0.00%           0   0.00%           0   0.00%            0   0.00%              0   0.00%             0     0.00%           0   0.00%             0   0.00%             0  0.00%             0    0.00%             0   0.00%            0   0.00%            0      0.00%         0   0.00%            0   0.00%          0    0.00%             0   0.00%             0    0.00%
  Non-Cash Gain/(Loss) on Disposal                    0  0.00%                0   0.00%             0   0.00%            0    0.00%             0   0.00%           0   0.00%             0   0.00%          0   0.00%           0   0.00%           0   0.00%           0   0.00%            0   0.00%              0   0.00%             0     0.00%           0   0.00%             0   0.00%             0  0.00%             0    0.00%             0   0.00%            0   0.00%            0      0.00% (192,501) (16.17%)            0   0.00%         0    0.00%     (192,501) (1.21%)              0   0.00%
  Depreciation                                 (43,952) (1.82%)         (2,920) (0.11%)       (2,920) (0.12%)       (2,920) (0.13%)       (2,920) (0.11%)      (2,920) (0.13%)       (2,920) (0.14%)    (2,920) (0.13%)    (2,920) (0.15%)     (2,920) (0.15%)     (2,920) (0.12%)      (2,307) (0.11%)        (2,307) (0.11%)      (93,761)   (4.61%)    (57,157) (2.60%)      (56,871) (2.95%)      (56,735) (8.63%)      (56,570) (7.11%)      (56,450) (4.52%)     (56,063) (3.35%)     (55,674)    (4.56%) (26,577) (2.23%)              0   0.00%         0    0.00%     (515,858) (3.26%)       (29,199) (0.13%)
Total Other Income/(Expense)                  (62,154) (2.57%)       (17,759) (0.65%)       (34,708) (1.45%)      (18,699) (0.84%)      (42,769) (1.66%)     (41,227) (1.80%)      (21,072) (1.02%)    (2,920) (0.13%)    (2,920) (0.15%)     (2,920) (0.15%)    (12,855) (0.52%)     (42,881) (2.03%)        (9,850) (0.46%)       152,188      7.49%   (68,579) (3.12%)      (70,936) (3.68%)      (56,735) (8.63%)      (56,570) (7.11%)      (63,321) (5.08%)     (57,831) (3.46%)     (54,602)    (4.48%) (224,660) (18.88%)      (7,344) (0.55%)          0    0.00%    (508,391) (3.21%)      (197,849) (0.86%)

Ordinary Income/(Loss)                         323,761   13.39%       322,148   11.86%       202,736    8.46%      125,602    5.65%       29,423    1.14%     (2,382) (0.10%)        26,879   1.30%     97,105   4.18% (116,541) (5.94%)     (34,854) (1.81%)     73,308    2.99%        1,652    0.08%       29,332     1.36%      (45,087) (2.22%)     (18,599) (0.84%)     (121,202) (6.29%)     (350,217) (53.28%)    (150,411) (18.92%)    (124,505) (9.98%)     (36,784) (2.20%) (159,229) (13.06%) (336,331) (28.26%)          (48,265) (3.59%)        332    0.02%   (1,390,297) (8.77%)      723,425    3.15%
